DETAILED ACTION
This office action is in response to application filed on 12/5/2019.
Claims 1 – 10 are pending.
Priority is claimed as 371 application for PCT/JP2018/021918 (filed on 6/7/2018), which further claims priority to Japanese application JP2017-115862 (filed on 6/13/2017).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 – 3, 7, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno et al (US 20190361844, hereinafter Mizuno), in view of Liu et al (US 20170300362, hereinafter Liu).


decide, in processing flow information representing a flow that tasks generated by a program process data being inputted to the tasks and outputted from the tasks, temporary data temporarily generated during execution of the program from among the data; (Mizuno [0052]: “the flow information acquisition unit analyzes the analysis execution request, decomposes a query or the like for each task, and stores the query in the flow information management table 375 (step S920). More specifically, the flow information acquisition unit stores a task ID included in the analysis execution request in the task ID 410 of the flow information management table 375; stores an input source name of input data in the input source 420 of the flow information management table 375; stores an input data item obtained by analyzing a query in the input data 430 of the flow information management table 375; and stores the query in the query 440 of the flow information management table 375”; [0057]: “the task query analysis unit updates the task management table 376 based on a result of the analysis of the task to be processed (step S1030), and the processing proceeds to step S1010. More specifically, the task query analysis unit records the task ID 410 of the task to be processed in the flow information management table 375 in the column of the task ID 510 of the task management table; records an intermediate data ID in the column for the input source 520 of the task management table when the input source 420 of the task to be processed in the flow information management table 375 or intermediate data grasped in step S1020 becomes an input source; records an item of the intermediate data in the column for the input data 530 of the task management table when the input data 430 of the task to be processed in the flow information management table 375 or the intermediate data grasped in step S1020 becomes the input source; and records an item of output data grasped in step S1020 in the column for the intermediate data 540 of the task management table; and records the IDs in sequential numbers in the column for the intermediate data ID 550 of the task management table”)
determine, based on an execution status of the tasks and the processing flow information, whether or not execution is completed for all the tasks using decided data decided from among the temporary data; (Mizuno [0066]: “First, the flow generation unit determines whether there is an unfinished processing in a task in the task management table 376 (step S1210). When the flow generation unit determines that there is an unfinished processing, the processing proceeds to step S1220. When the flow generation unit determines that there is no unfinished processing, the processing proceeds to step S1250”; [0068]: “the flow generation unit retrieves the intermediate data ID, recorded in the input source 520 of the task to be processed in the task management table 376, in the column for the intermediate data ID 710 of the constraint rule management table 378, and confirms the column of the countermeasure 720 of the record (step S1230). When a value in the column for the countermeasure 720 of the record is "delete", the flow generation unit moves the processing to step S1240. When the value in the column for the countermeasure 720 of the record is "leave" or the value recorded in the input source 520 is not an intermediate data ID ("company A", "company B", or the like), the flow generation unit moves the processing to step S1210”)
and delete, when the execution is completed for all the tasks using the decided data, the decided data stored in a memory accessible by the accelerator by processing executed by the tasks. (Mizuno [0069] – [0070]: “In step S1240, the flow generation unit adds a task (deletion task), that deletes the intermediate data recorded in the input source 520 of the task to be processed in the task management table 376, to the column for the task 820 in the flow management table 379, and the columns for the ID 810 are provided in sequence, then the processing proceeds to step S1210. In step S1250, the flow generation unit adds a task of deleting all the intermediate data to the column for the task 820 in the flow management table 379, and the columns for the ID 810 are provided in sequence”.)
Mizuno did not explicitly disclose:
where the tasks are executed by an accelerator;
However, Liu teaches:
where the tasks are executed by an accelerator; (Liu [0032])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Liu into that of Mizuno in order to have the tasks be executed by accelerators. It is commonly known in the field that accelerator can be used to execute and accelerate certain types of parallel tasks, thus 

As per claim 2, Mizuno and Liu further teach:
The accelerator control device according to claim 1, wherein the processor is configured to execute the computer program to: divide the tasks into subtasks by analyzing the processing flow information, divide the data into partial data being inputted to the subtasks and outputted from the subtasks, then generate the processing flow information including the subtasks and the partial data, and decide the temporary data from among the partial data; determine whether or not execution is completed for all the subtasks using decided partial data decided from among the temporary data; and delete, when the execution is completed for all the subtasks using the decided partial data, the decided partial data stored in the memory by processing executed by the subtasks. (Mizuno [0052]: “the flow information acquisition unit analyzes the analysis execution request, decomposes a query or the like for each task, and stores the query in the flow information management table 375 (step S920). More specifically, the flow information acquisition unit stores a task ID included in the analysis execution request in the task ID 410 of the flow information management table 375; stores an input source name of input data in the input source 420 of the flow information management table 375; stores an input data item obtained by analyzing a query in the input data 430 of the flow information management table 375; and stores the query in the query 440 of the flow information management table 375”; [0057]: “the task query analysis unit updates the task management table 376 based on a result of the analysis of the task to be processed (step S1030), and the processing proceeds to step S1010. More specifically, the task query analysis unit records the task ID 410 of the task to be processed in the flow information management table 375 in the column of the task ID 510 of the task management table; records an intermediate data ID in the column for the input source 520 of the task management table when the input source 420 of the task to be processed in the flow information management table 375 or intermediate data grasped in step S1020 becomes an input source; records an item of the intermediate data in the column for the input data 530 of the task management table when the input data 430 of the task to be processed in the flow information management table 375 or the intermediate data grasped in step S1020 becomes the input source; and records an item of output data grasped in step S1020 in the column for the intermediate data 540 of the task management table; and records the IDs in sequential numbers in the column for the intermediate data ID 550 of the task management table”; [0069] – [0070]: “In step S1240, the flow generation unit adds a task (deletion task), that deletes the intermediate data recorded in the input source 520 of the task to be processed in the task management table 376, to the column for the task 820 in the flow management table 379, and the columns for the ID 810 are provided in sequence, then the processing proceeds to step S1210. In step S1250, the flow generation unit adds a task of deleting all the intermediate data to the column for the task 820 in the flow management table 379, and the columns for the ID 810 are provided in sequence”.)

As per claim 3, Mizuno and Liu further teach:
The accelerator control device according to claim 2, further comprising storage for storing metadata representing a feature of the partial data, wherein the processor is configured to execute the computer program to generate the metadata by associating the partial data, an identifier indicating that the partial data are the temporary data, the subtasks using the partial data, and a size of the partial data, and store the metadata being generated in the storage. (Mizuno [0052]: “the flow information acquisition unit analyzes the analysis execution request, decomposes a query or the like for each task, and stores the query in the flow information management table 375 (step S920). More specifically, the flow information acquisition unit stores a task ID included in the analysis execution request in the task ID 410 of the flow information management table 375; stores an input source name of input data in the input source 420 of the flow information management table 375; stores an input data item obtained by analyzing a query in the input data 430 of the flow information management table 375; and stores the query in the query 440 of the flow information management table 375”; [0057]: “the task query analysis unit updates the task management table 376 based on a result of the analysis of the task to be processed (step S1030), and the processing proceeds to step S1010. More specifically, the task query analysis unit records the task ID 410 of the task to be processed in the flow information management table 375 in the column of the task ID 510 of the task management table; records an intermediate data ID in the column for the input source 520 of the task management table when the input source 420 of the task to be processed in the flow information management table 375 or intermediate data grasped in step S1020 becomes an input source; records an item of the intermediate data in the column for the input data 530 of the task management table when the input data 430 of the task to be processed in the flow information management table 375 or the intermediate data grasped in step S1020 becomes the input source; and records an item of output data grasped in step S1020 in the column for the intermediate data 540 of the task management table; and records the IDs in sequential numbers in the column for the intermediate data ID 550 of the task management table”; [0069] – [0070]: “In step S1240, the flow generation unit adds a task (deletion task), that deletes the intermediate data recorded in the input source 520 of the task to be processed in the task management table 376, to the column for the task 820 in the flow management table 379, and the columns for the ID 810 are provided in sequence, then the processing proceeds to step S1210. In step S1250, the flow generation unit adds a task of deleting all the intermediate data to the column for the task 820 in the flow management table 379, and the columns for the ID 810 are provided in sequence”.)

As per claim 7, Mizuno and Liu further teach:
The accelerator control device according to claim 1, wherein the processor is configured to execute the computer program to decide, when in the program, the data (Mizuno [0052]: “the flow information acquisition unit analyzes the analysis execution request, decomposes a query or the like for each task, and stores the query in the flow information management table 375 (step S920). More specifically, the flow information acquisition unit stores a task ID included in the analysis execution request in the task ID 410 of the flow information management table 375; stores an input source name of input data in the input source 420 of the flow information management table 375; stores an input data item obtained by analyzing a query in the input data 430 of the flow information management table 375; and stores the query in the query 440 of the flow information management table 375”; [0057]: “the task query analysis unit updates the task management table 376 based on a result of the analysis of the task to be processed (step S1030), and the processing proceeds to step S1010. More specifically, the task query analysis unit records the task ID 410 of the task to be processed in the flow information management table 375 in the column of the task ID 510 of the task management table; records an intermediate data ID in the column for the input source 520 of the task management table when the input source 420 of the task to be processed in the flow information management table 375 or intermediate data grasped in step S1020 becomes an input source; records an item of the intermediate data in the column for the input data 530 of the task management table when the input data 430 of the task to be processed in the flow information management table 375 or the intermediate data grasped in step S1020 becomes the input source; and records an item of output data grasped in step S1020 in the column for the intermediate data 540 of the task management table; and records the IDs in sequential numbers in the column for the intermediate data ID 550 of the task management table”)

As per claim 9, it is the method variant of claim 1 and is therefore rejected under the same rationale.

As per claim 10, it is the non-transitory computer-readable recording medium variant of claim 1 and is therefore rejected under the same rationale.

Claims 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno and Liu, and further in view of Ahmed et al (US 20180270164, hereinafter Ahmed).

As per claim 4, Mizuno and Liu did not teach:
The accelerator control device according to claim 3, wherein the processor is configured to execute the computer program to ensure, when the accelerator is controlled in such a way as to execute the subtasks in order, based on an execution status of the subtasks by the accelerator and the processing flow information, a use area for the subtasks in the memory, based on a size of the partial data used by the subtasks indicated by the metadata.

The accelerator control device according to claim 3, wherein the processor is configured to execute the computer program to ensure, when the accelerator is controlled in such a way as to execute the subtasks in order, based on an execution status of the subtasks by the accelerator and the processing flow information, a use area for the subtasks in the memory, based on a size of the partial data used by the subtasks indicated by the metadata. (Ahmed [0020])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Ahmed into that of Mizuno and Liu in order to have the accelerator is controlled in such a way as to execute the subtasks in order, based on an execution status of the subtasks by the accelerator and the processing flow information, a use area for the subtasks in the memory, based on a size of the partial data used by the subtasks indicated by the metadata. Ahmed has shown that it is commonly known in the field to use DAG based scheduler to schedule tasks and enforce the proper sequencing of the tasks, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 8, Mizuno and Liu did not teach:

However, Ahmed teaches:
The accelerator control device according to claim 1, wherein the processor is configured to execute the computer program to generate the processing flow information represented by a directed acyclic graph. (Ahmed [0020])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Ahmed into that of Mizuno and Liu in order to generate the processing flow information represented by a directed acyclic graph. Ahmed has shown that it is commonly known in the field to use DAG based scheduler to schedule tasks and enforce the proper sequencing of the tasks, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Chinya et al (US 20110072234) teaches enabling a processor to create and manage a fully shared virtual address space with accelerators that are interconnected to the system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756.  The examiner can normally be reached on Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES M SWIFT/           Primary Examiner, Art Unit 2196